Citation Nr: 0208671	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-41 254	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for status post myocardial 
infarction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active duty from July 1951 to June 1954 and 
from February 1955 and May 1956, as well as periods of active 
duty for training (ACDUTRA) and  inactive duty training 
(INACDUTRA).  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 1994 RO rating decision 
which, in pertinent part, found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for status post myocardial infarction.  By 
decision dated in March 1998, the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for status post 
myocardial infarction.  The Board then remanded the issue of 
entitlement to service connection for status post myocardial 
infarction to the RO for further development.  In August 1999 
the Board again remanded this matter to the RO for further 
development.


FINDING OF FACT

The veteran has not had a medically confirmed myocardial 
infarction in the past, including during any period of 
service.  


CONCLUSION OF LAW

Claimed status post myocardial infarction was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active duty from July 1951 to June 1954 and 
from February 1955 and May 1956, as well as many years of 
later reserve service with the usual periods of ACDUTRA and 
INACDUTRA.  There is no medical evidence of any 
cardiovascular disease during the veteran's periods of active 
duty or for many years later.

The veteran's service medical records from reserve service 
show complaints of chest pain on several occasions.  On 
various Reports of Medical History, dated subsequent to 1973, 
the veteran responded "no" to the question of whether he had 
ever been a patient in a hospital.  A June 1979 Individual 
Sick Slip showed that the veteran complained of chest pain.  
Clinical records show that he was admitted for observation 
and the diagnosis was rule out myocardial infarction.  A July 
1982 Statement of Medical Examination and Duty Status showed 
that the veteran was admitted to Reynolds Army Hospital for a 
possible myocardial infarction, after reporting to sick call 
complaining of chest pains.  It was noted that he was on 
active duty for training.

Private medical records from Jeff Anderson Memorial Hospital 
showed that in September 1982 the veteran reported an 
episode, four years prior, of severe left chest pain.  He 
claimed that while on guard duty in July he developed right 
sided pleurisy and hemoptysis, and was hospitalized after a 
back injury.  He thought he was put on blood thinners then.  
Over the past three months he reported occasional chest pain.  
The discharge diagnosis was pylor spasm, nonspecific colitis, 
and moderate bronchitis.  A May 1983 X-ray report showed 
arthrosclerosis of the aorta.

A VA treatment record dated in July 1983 showed that the 
veteran complained of chest pain and shortness of breath.  In 
a July 1983 statement, the veteran indicated that he was at 
the Jackson VA Medical Center (VAMC) with a "probable 
myocardial infarction".

A hospital summary from the Jackson, Mississippi VAMC showed 
that the veteran was admitted in July 1983 complaining of 
depression, fatigue, and somatic symptoms of six months 
duration.  A consultation was obtained for evaluation of his 
chest pain, and it was noted that the pain was not considered 
to be of cardiac origin and no further work up or medication 
was indicated.

On VA examination in January 1984 the veteran complained of 
chest pain and indigestion when he got nervous.  The 
diagnoses included hypertension.

A VA hospital summary dated in August 1986 showed that the 
veteran was admitted with multiple complaints, including 
burning sternal pain with radiation to the neck and left arm.  
It was noted that he had a long history of somatic complaints 
and had one major work up in 1983 which showed unrelated 
disabilities.

On VA examination in May 1987 the veteran complained of 
angina and gave a history that he was status post myocardial 
infarction in 1983.  He complained of frequent fluttering in 
his chest, and that he had chest pain when sitting still, 
walking, or eating.  An EKG showed left anterior hemiblock, 
but otherwise within normal limits.  The diagnoses included 
chest pain and possible angina by history. 

In August 1989 the RO requested that the National Personnel 
Record Center (NPRC) send copies of the veteran's physical 
examinations at induction and discharge and any SGO records.  
In September 1989 the NPRC responded that medical records had 
been sent in May 1957 and that there were no SGO records.

A VA discharge summary dated in June 1992 showed that the 
veteran had several episodes of chest pain with no changes in 
the EKG.  The diagnoses included chest pain of uncertain 
etiology and cardiac awareness.

A report from Rush Foundation Hospital showed that in April 
1994 the veteran reported a history of myocardial infarction 
times two and unstable angina pectoris.  The medical records 
note it was really questionable whether the veteran had a 
myocardial infarction in the past.

Received from the veteran in June 1994 was a statement in 
which he reported that his claim for service connection for a 
heart attack pertained to a heart attack that occurred while 
he was on active duty for training.  He claimed he was 
treated for one week at Keesler AFB Hospital in the last week 
of June or the first week of July in 1973 or 1974, and that 
he was assigned to "B" Bty., 3rd and 83rd Field Artillery Btn. 
at Camp Shelby.  In his December 1994 notice of disagreement 
the veteran reiterated these contentions.

The record reflects that the RO sent letters to Reynolds Army 
Hospital at Fort Sill and Keesler Air Force Base, requesting 
any medical records pertaining to the veteran.  Received in 
April 1998 and October 1998 were responses from Keesler AFB 
indicating that no patient treatment record could be found 
for the veteran.  Received in September 1998 and January 1999 
were responses from Reynolds Army Hospital indicating that 
there were no records on file for the veteran.  

In a May 1998 report of a VA cardiology examination, it was 
noted that the veteran had carried a diagnosis of chest pain 
of unknown etiology and at one time was labeled as having 
myocardial infarction, without adequate documentation.  
Review of old records did not reveal any laboratory findings 
to support this diagnosis and that various non-invasive 
diagnostic tests did not reveal any evidence of ischemia or 
wall motion abnormalities.  The clinical impressions included 
chest pain of unknown etiology and no evidence of congestive 
heart failure.  The examiner noted that an extensive review 
of the veteran's medical record and a thorough physical 
examination failed to provide any solid evidence to support 
the diagnosis of either an old myocardial infarction and its 
sequel or any clear cut evidence of CHF.  The examiner 
concluded that the veteran suffered from multiple medical 
problems and many of them individually and in combination 
could contribute to his symptoms of shortness of breath and 
possibly chest pain.  The examiner found no convincing 
evidence to support a diagnosis of heart attack in the past 
or congestive heart failure at the present time in the 
veteran.

Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim.  Identified medical records have 
been obtained to the extent possible, and VA examination has 
been provided.  As to this claim, the Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated while performing 
active duty for training, or from injury incurred or 
aggravated while performing inactive duty training or from an 
acute myocardial infarction occurring during inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106 (West 1991 & Supp. 
2001).  

The service medical records from the veteran's active duty 
(1951-1954 and 1955-1956) show no myocardial infarction 
(i.e., heart attack).  In fact there is no evidence of any 
type of cardiovascular disorder until many years after active 
duty.  The veteran claims he had a myocardial infarction 
during a period of ACDUTRA.  The post-active duty medical 
records, including those from the veteran's reserve service, 
indicate that from time to time he has told doctors that he 
had a prior myocardial infarction, and the possibility of a 
myocardial infarction has been considered by medical 
professionals (e.g., "rule out" myocardial infarction).  Yet 
the records do not show that a myocardial infarction has ever 
been medically confirmed, let alone a myocardial infarction 
during a period of ACDUTRA or INACDUTRA.  As noted by the 
1998 VA examiner, who reviewed past medical records, there is 
no convincing evidence to support a diagnosis of a heart 
attack in the past.

The weight of the competent medical evidence demonstrates 
that the veteran did not sustain a myocardial infarction at 
any time in the past, let alone during a period of active 
duty, ACDUTRA, or INACDUTRA.  One requirement of service 
connection is competent medical evidence that the claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  As there is no medically confirmed myocardial 
infarction, there can be no service connection.  As a layman, 
the veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for status post myocardial infarction.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for status post myocardial infarction is 
denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

